DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/20 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE202014000343 (Schmitt hereinafter).
A human translation was applied to translate DE202014000343. All citations to ‘Schmitt’ refer to the human translation. 
Regarding claim 1, Schmitt teaches a mouthpiece assembly (66, Fig. 10) for an e cigarette (abstract and Fig. 1), comprising: a mouthpiece (68) with an air passage wherein the mouthpiece has a sucking end (right end of 68 in Fig. 10) and connecting end (left end of 68 in Fig. 10); a base (72) defining an air inlet (84 in Fig. 10), the air inlet in communication with the air passage (Fig. 10); and, a blocking element (74) on the base (72, Fig. 10) which has a through hole (86). The mouthpiece is movable to expand and contract along an axial direction of the mouthpiece in reaction to an external force, specifically the mouthpiece is movable along the threading on the blocking element ([0074]) between a first position (mouthpiece is not engaged with the threading on the blocking element but touching the blocking element) and a second position (mouthpiece is engaged with the threading on the blocking element). The mouthpiece is unable to drive the blocking element to rotate when the mouthpiece is located in the first position and disengaged from the blocking element. 
Schmitt teaches that the blocking element (74) is capable of preventing air from flowing through by rotation of the blocking element (74) relative to the base (72) so that an area of at least one opening formed by the through hole (86) and the air inlet can be changed ([0071]-[0080] and Fig. 10 and 11). 
Schmitt teaches that the mouthpiece is moved by the external force, or twisting, from the first position to the second position along the axial direction to engage the mouthpiece with 
Regarding claims 7, 9 and 10, Schmitt teaches an e cigarette (Fig. 1), comprising: housing (10); a mouthpiece assembly (16) at the end of the housing; a liquid chamber capable of storing tobacco liquid ([0057] and [0059]); an atomizing element (22) capable of of atomizing the tobacco liquid to form aerosol ([0057]-[0059]); and an aerosol passage allowing the aerosol to pass through (28). The base is connected to the end of the housing and the air passage is in communication with the aerosol passage via the air inlet ([0069]). Schmitt teaches a power supply for supplying power to the atomizer ([0058]), wherein the atomizer is detachably connected with the power supply via switch (20) ([0059]).
Regarding claim 8, Schmitt teaches a flexible element on the base, specifically sealing rings in the form of O-rings (80, [0069]). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over DE202014000343 (Schmitt hereinafter).
. 

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 1 above, and further in view of CN 105249535 (Li hereinafter).
EP 3150507 is applied as a translation of CN 105249535. All citations to ‘Li’ refer to EP 3150507.
Regarding claim 2, Schmitt does not expressly teach that the mouthpiece assembly further comprises a protrusion and a notch. 
	Li teaches a refillable electronic cigarette wherein the connection end (203) of the refillable device (20) is inserted into the open end (102) of the liquid injecting container (10). The connection end defines plug openings, or notches (215), matching with protrusion (111) of the liquid injecting container ([0019]). Li teaches that the once the notches and protrusions are engaged, the liquid injecting container drives the rotating body ([0019]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included the configuration disclosed by Li in the invention of Schmitt with a reasonable expectation of success and predictable results, namely a secure connection so that the components can be rotated without the leaking of fluid (Li, [0019] and [0002]).

	However, Li teaches an elastic piece (306) between two components which needs to be overcome for rotation ([0023]-[0024]) wherein the elastic piece serves to seal the liquid in Li. It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the washer (96) of Schmitt an elastic element between the blocking element and mouthpiece so that fluid will be sealed within the mouthpiece assembly and not leak out.
	Regarding claim 5, Schmitt does not expressly teach a stop means between the mouthpiece and the base. 
	However, Li teaches a refillable electronic cigarette comprising two components, a rotating mechanism (307) and a connection end (301), wherein the connection end includes limiting blocks (305), or protruding rods, which are configured for limiting the rotating mechanism (307), specifically the limiting blocks (305) are capable of sliding along sliding grooves, or sliding slots, on the rotating mechanism (307) and thus limiting a rotating angle of the rotating mechanism (307) ([0023]-[0024]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated a stop means as described by Li on the mouthpiece and the base of the mouthpiece assembly of Schmitt to limit the rotating angle of the mouthpiece with respect to the base (Li, [0023]-[0024]) with a reasonable expectation of success and predictable results.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Li as applied to claim 3 above, and further in view of US 2014/0182609 (Liu hereinafter).
Regarding claim 4, the combined teachings of Schmitt and Li do not expressly teach that the protrusion and notch configuration has a buckle structure.
However, Liu teaches an electronic cigarette and states that two connection parts of the electronic cigarette can be connected in magnet attraction, interference-fit, buckle connection and threaded connection ([0027]). Thus, it would have been obvious for one of ordinary skill in the art to have substituted an interference-fit or a threaded connection of the combined teachings of Schmitt and Li for a buckle connection with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 7/6/20 have been fully considered but they are not persuasive. 
The Applicant argues that it is impossible for either element 72 or element 74 to be further movable along any axial direction between a first position and a second position because of screw 94. The Examiner respectfully disagrees. The claims state that the mouthpiece is movable along an axial direction in reaction to an external force. Elements 72 and 74 are the base and blocking element, respectively. The claims do not have limitations requiring axial movement for either the base or the blocking element. Schmitt teaches that the mouthpiece (element 68 in Fig. 10) is movable along an axial direction between a first position and a second position. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                     

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747